BYRD, J.
Appellee makes a motion to dismiss the 'appeal, and on the authority of the cases of Guilford v. Hicks, (36 Ala. 96,) Curmand v. Wall, (1 Bailey, 209,) and Cooper v. Saunders, (1 Hen. & Mun. Va. 412,) the motion must prevail. The act of 1857-58 does not apply to a case like this. Sections 670 and 673 of the Code confer jurisdiction generally on the probate court to bind out apprentices ; and sections 1215 and 1218 confer on the probate judge the power “to bind out as apprentices,” persons of a particular description; and the whole chapter in which these sections are found is one making “provision for the poor,” and no appeal is given in such cases; neither on the action of the court under section 1215, nor section 1218. Neither chapter 11, part 2, title 4, nor chapter 1, part 3, title 4, of the Code, gives an appeal in such a case.
The cases of Ex parte Croom & May, (19 Ala.,) Ex parte Burnett, (30 Ala.) and Cooper v. Saunders, (supra,) indicate the procedure by which- such a case may be revised. The application in this case was made to the probate judge under section 1215 of the Code. An order must be made dismissing the appeal.